NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ALVARENGA-RIVERA,                         No.    18-71895

                Petitioner,                     Agency No. 200-958-972

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.



                           On Petition for Review of an
                          Immigration Judge’s Decision,
                            Agency No. 200-958-972

                              Submitted March 3, 2020**
                                Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and CHRISTENSEN,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.
        Jorge Alvarenga-Rivera challenges the Immigration Judge’s (“IJ”) negative

reasonable fear determination after reinstatement of his 2016 order of removal. 8

U.S.C. § 1231(a)(5), (b)(3); 8 C.F.R. §§ 241.8(e), 1241.8(e). We have jurisdiction

under 8 U.S.C. § 1252(a)(1), (5). See Ayala v. Sessions, 855 F.3d 1012, 1017–18

(9th Cir. 2017). We deny his petition.

        1. Substantial evidence supports the IJ’s determination that Alvarenga-

Rivera is not eligible for withholding of removal because he did not demonstrate

that he fears harm upon return to Honduras based on a protected ground.

Alvarenga-Rivera’s testimony that he was targeted by MS-13 for resisting their

recruitment efforts is not an imputed political opinion. See, e.g., Ramos-Lopez v.

Holder, 563 F.3d 855, 862 (9th Cir. 2009), abrogated on other grounds

by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013). Alvarenga-Rivera’s

testimony that gang members watched him walk to church and attacked two of his

cousins does not compel us to conclude that the IJ erred in finding no evidence that

MS-13 targeted Alvarenga-Rivera because of his religious beliefs or family/kinship

ties.

        2. Substantial evidence supports the IJ’s decision that Alvarenga-Rivera is

not eligible for relief under the Convention Against Torture because he failed to

show the government’s acquiescence to gang violence in the region. Alvarenga-

Rivera’s testimony that local police are reluctant to investigate gang-related crimes


                                          2
out of fear for their safety does not indicate police corruption; it shows the police

are “aware of torture but powerless to stop it.” Garcia-Milian v. Holder, 755 F.3d

1026, 1033–34 (9th Cir. 2014) (quoting Mouawad v. Gonzales, 485 F.3d 405, 413

(8th Cir. 2007)). We also reject Alvarenga-Rivera’s argument that the IJ should

have taken judicial notice of the U.S. Department of State’s Country Report for

Honduras, as he never referenced or submitted that report to the IJ. Cf. Aguilar-

Ramos v. Holder, 594 F.3d 701, 705 (9th Cir. 2010) (holding that the BIA’s failure

to consider country-condition evidence that was “included in the record without

objection” is reversible error).

      3. Reviewing de novo, Perez-Lastor v. I.N.S., 208 F.3d 773, 777 (9th Cir.

2000), Alvarenga-Rivera’s due process claim fails. Even assuming that the

framework set forth in Matter of M-A-M, 25 I. & N. Dec. 474 (BIA 2011) applies

in reasonable-fear review proceedings, the record does not present indicia of

mental incompetence. During his interview, at which he was represented by

counsel, Alvarenga-Rivera experienced “health-related complaints . . . and poor

memory[,]” neither of which impeded his “rational and factual understanding of

the nature and object of the proceedings,” id. at 477–79, or otherwise violated his

right to due process.

      Alvarenga-Rivera’s petition is therefore DENIED.




                                           3